Citation Nr: 0601200	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-06 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel





INTRODUCTION

The veteran served on active military duty with the United 
States Army from June 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  Specifically, in that decision, the RO 
denied service connection for diabetes mellitus and lung 
cancer.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Diabetes mellitus was not manifested during service, or 
within one year of separation from the service, and is not 
shown to be causally or etiologically related to service.

3.  Lung cancer was not manifested during service, or within 
one year of separation from the service, and is not shown to 
be causally or etiologically related to service.

4.  The veteran did not set foot in Vietnam and may not be 
presumed to have been exposed to herbicides.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in service and may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (a), (e) (2005).

2.  Lung cancer was not incurred in service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (a), (e) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100,5102,5103, 5103A, & 5107 (West 
2002); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In August 2001, VA issued regulations to implement 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, & 3.326(a) 
(2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in February 2002, prior to the initial 
decision on the claim in September 2002.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1)  inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2)  inform the claimant about the information and 
evidence that VA will seek to provide; (3)  inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4)  request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).
In this case, the RO informed the veteran in the February 
2002 VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection.  
Specifically, the letter stated that to support the claim for 
service-connected compensation benefits, the evidence must 
show three things: an injury in military service or a disease 
that began in or was made worse during military service, or 
an event in service which caused injury or disease; a current 
physical or mental disability and a relationship between 
current disability and an injury, disease, or event in 
military service.

In addition, the RO informed the veteran in the February 2002 
letter about the information and evidence that VA would seek 
to provide including obtaining evidence such as medical 
records, employment records, or records from other Federal 
agencies.  The veteran was also informed, that if necessary 
to decide his claim, the VA would assist him by providing a 
medical examination or obtaining a medical opinion.

Further, the RO notified the veteran in the February 2002 
letter about the information and evidence that he was 
expected to provide.  Specifically, the RO told the veteran 
that he must provide enough information about his records so 
that the RO can request them from the person or agency that 
has them.  Also, the RO informed the veteran that he should 
complete a release form, so that the VA could request any 
private medical records that might be helpful to the 
veteran's claim.

Moreover, the RO informed the veteran of the need to give to 
VA any evidence pertaining to his service connection claim.  
In particular, the RO requested that the veteran provide any 
evidence to show that his diabetes mellitus and lung cancer 
existed from military service to the present time.  Also, the 
Board notes that, in the September 2002 rating, the February 
2003 statement of the case and January 2005 supplemental 
statement of the case, the RO informed the veteran of the 
reasons for the denial of his service connection claim and, 
in so doing, notified him of the evidence that was needed to 
substantiate this issue.

All that the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

Additionally, the duty to assist the veteran has been 
satisfied in this case.  All available service and VA medical 
records are in the claims folder and were reviewed by both 
the RO and the Board in connection with the veteran's claim.  
VA has also assisted the veteran throughout the course of 
this appeal by providing him with an SOC and SSOC which 
informed him of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the appellant in this 
case.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain chronic 
diseases, such as diabetes mellitus and lung cancer 
(malignant tumors), may also be established on a presumptive 
basis by showing that it manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
In the case of a veteran who was exposed to herbicides, the 
diabetes mellitus will be service connected if it manifests 
itself anytime after service.  38 C.F.R. § 3.309(e).

A review of the claims file, shows that the veteran does 
currently have diabetes mellitus and lung cancer.  In 
February 2002, the veteran filed his initial claim to service 
connect his diabetes mellitus and lung cancer.  On his claim 
the veteran indicated that he had been exposed to herbicides 
and that he had passed through the Republic of Vietnam in 
June 1968 while enroute to his duty station in Thailand.  
The veteran was given a VA examination in May 2002 that 
confirmed the veteran's diabetes mellitus and lung cancer, 
but did not link either disease to herbicide exposure or to 
the veteran's service.  In the September 2002 rating 
decision, the RO denied the veteran's claim for a presumptive 
service connection due to herbicide exposure because there 
was no evidence that the veteran had actually set foot in 
Vietnam.  Furthermore, the RO denied service connection 
because there was no evidence to link the veteran's 
disabilities with his service.

In the veteran's substantive appeal of March 2003, he 
submitted a letter from the United States Army that stated 
that he was entitled to wear the Vietnam Service Medal.  The 
veteran argued that the fact that he was entitled to wear the 
Vietnam Service Medal was sufficient to prove that he had 
actually set foot in Vietnam and thus entitled him to the 
presumption of service connection for his disabilities due to 
herbicide exposure.  In both February 2003 SOC and a January 
2005 SSOC, the RO confirmed denial of service connection, 
again reiterating that there was no evidence to show that the 
veteran had actually been in Vietnam.

After review of the veteran's claims file, the Board notes 
that the veteran's service medical records contain no 
evidence that the veteran's diabetes mellitus or lung cancer 
manifested while in service.  Furthermore, his disabilities 
did not manifest themselves within one year of separation 
from service, but many years after service.  In this regard, 
the veteran's VA outpatient treatment records show that he 
was not diagnosed with diabetes mellitus until 1993 and lung 
cancer until February 2002.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
diabetes mellitus and lung cancer, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of any continuing 
complaints, symptoms, or findings of diabetes mellitus or 
lung cancer for decades between the period of active duty and 
the VA outpatient treatment records showing diabetes in 1993 
and lung cancer in 2002 is itself evidence which tends to 
show that the veteran's disabilities did not have their onset 
in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  In the present 
case, the Board finds that the absence of evidence showing 
that the veteran incurred diabetes mellitus or lung cancer 
during his period of service, combined with the length of 
time between his separation from the service and his first 
clinical evidence of such disorders, reinforces the 
conclusion that his diabetes mellitus and lung cancer are not 
connected to his service.

Furthermore, the Board concludes that the veteran's diabetes 
mellitus and lung cancer cannot be presumptively service 
connected as due to herbicide exposure because there is no 
evidence within the claims file to show that the veteran 
actually set foot in Vietnam.  A review of the claims file 
shows that the veteran was stationed in Thailand in support 
of the mission in Vietnam, but that the veteran has failed to 
provide evidence to show that he stopped in Vietnam on his 
way to Thailand.  Again, the veteran contends that because is 
entitled to wear the Vietnam Service Medal, he did set foot 
in Vietnam.  However, Army Regulation 600-8-22 states that 
members of the Armed Forces who served in Thailand between 
1965 and 1973 in direct support of the operations in Vietnam 
are eligible to wear the Vietnam Service medal.  Therefore, 
the fact that the veteran is entitled to wear the Vietnam 
Service medal does not demonstrate that he set foot in 
Vietnam.  Therefore, he cannot be presumed to have been 
exposed to herbicides.  Based upon the competent evidence of 
record, the Board concludes, therefore, that the veteran's 
current diabetes mellitus and lung cancer were not manifested 
during service, or for many years after separation from 
service, and there is no evidence that shows that this 
disability is in any way related to such service.  For these 
reasons, the Board finds that the preponderance of the 
evidence in this case is against the claim for service 
connection for diabetes mellitus and lung cancer.  Therefore, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  




ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for lung cancer is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


